966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. JONES, Plaintiff-Appellant,v.B. CALHOUN;  B. Kidder;  Al C. Parke;  and John T.Wigginton, Defendants-Appellees.
No. 91-5865.
United States Court of Appeals, Sixth Circuit.
May 29, 1992.

On Appeal from the United States District Court for the Western District of Kentucky, No. 91-00095;  Ballantine, Jr., D.J.
W.D.Ky.
AFFIRMED.
Before:  RALPH B. GUY Jr. and BOGGS, Circuit Judges, and RONEY, Senior Circuit Judge.*
PER CURIAM.


1
Plaintiff, William Jones, appeals from the Federal Rule of Civil Procedure 12(b)(6) dismissal of his 42 U.S.C. § 1983 civil rights action.   Jones, a Kentucky prisoner, was injured when his prison work supervisor ordered him to move a heavy file cabinet on an allegedly unsafe dolly.   The cabinet fell, and Jones sustained a serious fracture of his leg.


2
Jones subsequently brought suit, alleging a violation of his Eighth and Fourteenth Amendment rights.   Although four prison officers were named as defendants, only one, B. Calhoun, had any involvement with the incident in question.


3
Rather than filing an answer, the defendants filed a motion to dismiss.   They argued that no valid Fourteenth Amendment claims were stated and that, insofar as the Eighth Amendment claim was concerned, the conduct complained of amounted, at most, to negligence.   The district court agreed and filed a written opinion prior to entering an order of dismissal.


4
Upon review, we conclude that the district court's opinion properly analyzed and resolved plaintiff's claims, and we dismiss on the basis of the district court's opinion.   This is essentially a negligence case, which should have been brought in state court.


5
AFFIRMED.



*
 Honorable Paul H. Roney, United States Court of Appeals for the Eleventh Circuit, sitting by designation